DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 07/15/2021.
Claims 1-21 are pending.

Response to Arguments
Applicant’s remarks filed on 07/15/2021 have been fully considered, but they are not persuasive.
Firstly, Applicant argues that Phuyal does not constitute prior art, but the Examiner respectfully disagrees. For application subject to examination under AIA  provisions, as this one, the effective filing date of an application is the actual filing date of the application, unless some situations apply, one of which is (C) “If the application properly claims benefit under 35 U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 U.S.C. 112  by the provisional application” (see MPEP 21.52.01). For the Phuyal reference, this condition applies, and the application is fully supported by the provisional application. As opposed to Applicant’s statement that “the contents of the provisional application (e.g. 62/501,054) are different to the publication”, it should be noted that the content of these documents is equivalent. Since the printed publication is the one being used for the citations in the rejection, reciting the paragraphs of the publication suffices and that subject matter has the effective filing date of May 3, 2017. 
With regards to claims 1, 16 and 18 Applicant argues that Phuyal fails to disclose “a categorizer configured for providing a categorizing information categorizing the UE as airworthy UE based on a measurement of a signal characteristic between the UE and the plurality of base stations; and a controller for controlling at least one of the plurality of base stations or the UE dependent on the categorizing information”, but the Examiner respectfully disagrees. The reference, for example in claim 84, recites that “the determination of block 1100A (i.e. the UE being in flying state or not)” made by the network device (or base station) “may compare received power of one or more uplink signals from the drone-coupled UE as measured at different base stations (e.g., both near the drone-coupled UE and far away from the drone-coupled UE)”. Thus, the base station receives “compared received power measurements” of the measured signal strength between the UE and multiple base stations, and based on these values categorizes the UE as being in flying state or not (i.e. being “airworthy”). Note that given the broadest reasonable interpretation of the claims and silent a specific definition provided in the claims, “airworthy” means that the UE is fit for operating in the air, and a UE that is in a flying state meets this limitation. Further, once the UE has been determined to be a UE in flight or not in flight, the base station controls at least one base station to manage the UE according to the determination with a flying state or non-flying state protocol
With regards to claim 3, Applicant argues that the cited reference does not teach “categorizer is configured for categorizing the UE as an airworthy UE being a flying UE based on a variation within a plurality of measurement values of the signal characteristic indicating a signal quality between the UE and at least a subset of the plurality of base stations and/or based on a number of base stations to which the UE has a signal quality of at least a signal quality threshold level”. As mentioned above, the base station is comparing “received power of one or more uplink signals from the drone-coupled UE as measured at different base stations (e.g., both near the drone-coupled UE and far away from the drone-coupled UE)” (paragraph 0084). Moreover, in paragraph 0084: “base stations farther away from the drone-coupled UE (e.g., beyond a distance threshold) measuring the drone-coupled UE’s uplink signals as being strong (e.g., above an uplink signal strength threshold) may be an indicator that the drone-coupled UE is engaged in the flying state.” Thus, the UE is categorized as flying state or not, based on a comparison of signal strength values of the neighboring base stations and the UE being above a threshold. If there is a comparison of one or more uplink signals as recited in the reference, then a “variation” or a difference between the one or more signals is being compared by the network device, in this case the signal characteristic being signal strength (as also recited in the paragraph) and that strength being above a threshold. 
This also meets the newly added claim 21 since in the reference “measuring the drone-coupled UE's uplink signals as being strong (e.g., above an uplink signal strength threshold) may be an indicator that the drone-coupled UE is engaged in the flying state”, which means that the difference between these signals and determining that at least one is above a threshold, indicates the UE as in flying state.
With regards to claim 5, applicant argues that Phuyal “teaches a different concept when considering one or more uplink signals from the UE as the line-of-sight is not mentioned”, but it is noted that claim 5 clearly recites that the characteristic is “one of” and it lists different options. 
With regards to claim 9, it is believed that the teachings of Phuyal in claims 95-96, that teach the base station repeating the process to determine whether a UE is in a flying state and control the UE based on the determination, meet the claim. It is also noted that while some of these claims use the language of “providing the categorizing information” there is no indication at all that this requires the information being transmitted or used in any other way than basically classifying a UE as being in a state. Thus, the teachings of Phuyal are believed to meet the claim.
Regarding claim 11, Applicant argues that the reference does not teach “adapt the minimum transmission power”. It is important to note that no boundaries are provided as to what the “minimum transmission power” represent. It is a minimum compared to what values? And, how is it different to any other transmission power value. Based on this, and the claim language as they stand there is a power control that’s implemented and it comprises “a reduction of a minimum transmission power of the UE”, but without a clear scope of what the minimum represent, the lowering of the power value as taught by the reference is believed to teach the claim.
Regarding claim 4, Applicant appears to argue that Shi, the secondary reference, fails to teach the categorizing a UE as airworthy, but this element is taught by Phuyal, and Shi is used to cure the deficiencies of the primary reference with regards to transmitting Neighboring Cell List.
With regards to claim 20, the reference to Phuyal is believed to meet the claim as discussed above and in the rejections below. Further, the claim should be corrected and citations to the numbering of elements in the drawings should be deleted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 5-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phuyal et al. (US Patent Application Publication 2018/0324662; hereinafter Phuyal).
Regarding claim 1 Phuyal discloses a wireless network comprising:
a plurality of base stations configured for operating the wireless network (fig. 6; paragraph 0034-0035, a plurality of base station in the RAN);
a user equipment configured for communicating with at least one of the plurality of base stations (fig. 6; paragraph 0034-0035, at least one UE in communication with the base stations);
a categorizer configured for providing a categorizing information categorizing the UE as airworthy UE based on a measurement of a signal characteristic between the UE and the plurality of base stations (paragraphs 0065-0068, 0078, 0084, 0095; wherein the network component (i.e., base station) determines based on received power signals whether the UE is in flying state); and
a controller for controlling at least one of the plurality of base stations or the UE dependent on the categorizing information (paragraphs 0068-0073, 0087; wherein the determining the UE category, controls the base station (e.g., controller) to perform a protocol to manage the UE as in-flight or not in-flight).
Regarding claim 2 Phuyal discloses the wireless network of claim 1, wherein the categorizer and the controller are a part of a base station of the plurality of base stations (paragraphs 0064-0066; wherein it is the base station that performs the processes).
Regarding claim 3 Phuyal discloses the wireless network of claim 1, wherein the categorizer is configured for categorizing the UE as an airworthy UE being a flying UE based on a variation within a plurality of measurement values of the signal characteristic indicating a signal quality between the UE and at least a subset of the plurality of base stations and/or based on a number of base stations to which the UE has a signal quality of at least a signal quality threshold level (paragraphs 0084, 0098; wherein the in-flight status is determined based on comparison of received power of one or more UL signals between UE and base stations).
Regarding claim 5 Phuyal discloses the wireless network of claim 1, wherein the signal characteristic is one of a Line of Sight characteristic between the UE and the plurality of base stations, a Received Signal Strength Indication determined at the UE, a Reference Signals Received Power determined at the UE and a value derived thereof (paragraphs 0084, 0098; wherein the in-flight status is determined based on comparison of received power of one or more UL signals between UE and base stations).
Regarding claim 6 Phuyal discloses the wireless network of claim 1, wherein the categorizer is configured for providing the categorizing information so as to categorize the UE as flying UE, wherein the controller is configured to control the UE so as to perform interference mitigation with respect to base stations of the plurality of base stations being outside a cell of the wireless network in which the UE is located, or so as to restrict communication of the UE (paragraphs 0068-0073, 0098, 0109; the protocol can bar communication to the UE, and interference can be detected and dealt with via threshold values).
Regarding claim 7 Phuyal discloses the wireless network of claim 1, wherein the categorizer is configured for providing the categorizing information so as to indicate if the UE is in a flight mode and is configured to communicate according to a communications standard supporting a flight mode, wherein the controller is configured for excluding the UE from communication at least as long as the UE is in flight mode (paragraphs 0068-0073, 0087-0093, 0109; the protocol controls in-flight status and grounded status, and UEs can be barred from communication).
Regarding claim 8 Phuyal discloses the wireless network of claim 1, wherein the categorizer is configured for providing the categorizing information so as to categorize the UE as airworthy UE being at least one of: a certified air vehicle certified to aerial communications in the wireless communication network, the air vehicle being the UE; an air vehicle uncertified with respect to the aerial communications, the air vehicle being the UE; a UE certified with respect to the aerial communications, the UE moving according to a flying apparatus; and a UE uncertified with respect to the aerial communications, the UE moving according to a flying apparatus (paragraphs 0060-0066; identifies authorized vs unauthorized drones, identifying UE attached drones with and without authorization);
wherein the controller is configured for at least limiting the communication of the air vehicle and the UE being uncertified with respect to the aerial communications and/or to control the air vehicle uncertified with respect to the aerial communications so as to perform interference mitigation (paragraphs 0068-0073, 0087-0093, 0098; barring communication for uncertified drones, for example).
Regarding claim 9 Phuyal discloses the wireless communications network of claim 1, wherein the categorizer is configured for repeatedly categorizing the UE to (paragraph 0095-0096; wherein the network repeatedly verifies flight status).
Regarding claim 10 Phuyal discloses the wireless network of claim 1, wherein the controller is configured for implementing a UE specific power control for the UE dependent on the categorizing information (paragraphs 0072, 0089, 0091; wherein the network implements power control for in-flight that’s distinct from the grounded power control).
Regarding claim 11 Phuyal discloses the wireless network of claim 10, wherein the UE specific uplink power control comprises a reduction of a minimum transmission power of the UE (paragraph 0089; lower transmission power).
Regarding claim 13 Phuyal discloses a base station configured for operating a wireless cell of a wireless communication network (fig. 3), the base station comprising:
a controller (fig. 3, processor 305) configured for controlling an associated user equipment so as to vary its minimum transmission power based on a categorization of the user equipment as airworthy UE (paragraphs 0072, 0089, 0091; wherein the network implements power control based on identifying the UE as in-flight or grounded).
Regarding claim 14 Phuyal discloses the base station of claim 13, wherein the controller is configured for controlling the minimum transmission power used for association of the UE with the base station and/or for controlling the minimum transmission power used for transmitting user data (paragraph 0089; lower transmission power).
Regarding claim 15 Phuyal discloses the base station of claim 13, wherein the controller is configured for provide a controlling information comprising at least one of an interference threshold parameter indicating an amount of power by which the transmission power of the UE has to remain below a predefined minimum transmission power in the network; power information indicating a minimum transmission power to be used by the UE; and a power reduction information indicating a minimum power and a maximum power between which the UE selects its transmission power (paragraphs 0072, 0089, 0091; wherein the network implements power control); wherein the base station is configured for transmitting the controlling information to the UE (paragraphs 0072, 0089, 0091; the base station transmits info to the UE).
Regarding claim 16 Phuyal discloses a base station configured for operating a wireless cell of a wireless communication network (fig. 3), the base station comprising:
a wireless interface for communicating with a user equipment (fig. 3, interface 330);
a categorizer configured for providing a categorizing information categorizing the UE as airworthy UE based on a measurement of a signal characteristic between the UE and a plurality of base stations (paragraphs 0065-0068, 0078, 0084, 0095; wherein the network component (i.e., base station) determines based on received power signals whether the UE is in flying state); and
a controller for controlling the UE dependent on the categorizing information (paragraphs 0068-0073, 0087; wherein the determining the UE category, controls the base station (e.g., controller) to perform a protocol to manage the UE as in-flight or not in-flight).
Regarding claim 17 Phuyal discloses a user equipment configured for operating in a wireless network (fig. 2A), the user equipment comprising: a power adjuster configured for adjusting a minimum transmission power indicating a lowest power value for wirelessly transmitting a signal dependent on a received controlling information (paragraphs 0072, 0076, 0089; the UE can reduce its power as the protocol controls it).
Regarding claim 18 Phuyal discloses a wireless network (fig. 6) comprising:
at least one base station configured for operating a cell of the wireless network (fig. 6; paragraph 0034-0035, a plurality of base station in the RAN);
a user equipment configured for communicating with the base station (fig. 6; paragraph 0034-0035, at least one UE in communication with the base stations);
a categorizer configured for providing a categorizing information categorizing the UE as airworthy UE based on a measurement of a signal characteristic between the UE and the base station (paragraphs 0065-0068, 0078, 0084, 0095; wherein the network component (i.e., base station) determines based on received power signals whether the UE is in flying state); and
a controller configured for controlling the network so as to restrict communication of the UE dependent on the categorizing information (paragraphs 0068-0073, 0087-0093, 0098; barring communication for uncertified drones, for example).
Regarding claim 19 Phuyal discloses the wireless network of claim 18, wherein the categorizer is configured for repeatedly categorizing the UE to repeatedly provide the categorizing information, wherein the controller is configured for time variantly restricting the communication of the UE based on a varying categorizing information (paragraph 0095-0096; wherein the network repeatedly verifies flight status).
Regarding claim 20 Phuyal discloses the wireless network of claim 1, wherein the categorizer (36) and the controller (46) are a part of a base station (16) of the plurality of base stations (161-165) (paragraph 0084; note that the categorizing and controlling is performed by the network device (i.e. base station)), wherein the categorizer (36) is configured for categorizing the UE (12) as an airworthy UE (12) being a flying UE (12) based on a number of neighboring cells to which the UE (12) has a signal quality of at least a signal quality threshold level (paragraphs 0084, 0095; wherein the network component (i.e., base station) determines based on received power signals whether the UE is in flying state)).
Regarding claim 21 Phuyal discloses the wireless network of claim 3, wherein the variation relates to a difference between measurement values of a best and a worst neighbor cell and provides an indication that the UE is a flying UE (paragraph 0084; the difference between these signals and determining that at least one is above a threshold, indicates the UE as in flying state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Shi et al. (US Patent Application Publication 2020/0178271; hereinafter Shi).
Regarding claim 4 Phuyal discloses the wireless network of claim 1. Phuyal does not explicitly disclose, but Shi in the same field of endeavor discloses wherein the UE is configured for transmitting a Neighbor Cell List to at least one receiving base station of the plurality of base stations, wherein the categorizer is configured for categorizing the UE as airworthy UE being a flying UE based on a number of base stations operating a corresponding number of neighboring cells of the UE (paragraphs 0102-0103; wherein measurements reports are sent to the network when the UE is in flight). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phuyal with the teachings of Shi in order to improve transmission efficiency (Shi: paragraph 0005).
Regarding claim 12 Phuyal discloses the wireless network of claim 1. Phuyal does not explicitly disclose, but Shi in the same field of endeavor discloses wherein the UE is configured to transmit, to the controller, information indicating, if the UE supports (paragraphs 0100-0103; wherein measurements reports are sent to the network when the UE is in flight). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phuyal with the teachings of Shi in order to improve transmission efficiency (Shi: paragraph 0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0236573 to Zhang et al. – that discloses a device and method in a wireless communication system and a computer readable storage medium, by which a series of problems (such as frequent handover, delayed handover, ping-pong handover) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466